United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2668
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Ronnie Ladale Anderson,                 *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: February 13, 2003

                                  Filed: August 11, 2003
                                   ___________

Before HANSEN,1 Chief Judge, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                               ___________

BYE, Circuit Judge.

      Ronnie Ladale Anderson pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1) and was sentenced to 100 months
imprisonment. He appeals his conviction, arguing the district court2 improperly

      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
      2
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri, sitting by designation in the Northern District of Iowa.
denied his motion to suppress the firearm. Anderson also appeals his sentence,
contending the district court improperly applied a four-level sentencing enhancement
pursuant to United States Sentencing Guideline (U.S.S.G.) § 2K2.1(b)(5) for using
or possessing the firearm in connection with another felony offense. We affirm.

                                           I

       On July 29, 2001, dispatchers in the Des Moines, Iowa, area received 911 calls
from at least three different individuals saying that a black, bald trucker was stopped
on the shoulder of eastbound Interstate 80. They described the man as walking along
the shoulder with a gun in his hand. The witnesses varied in their descriptions of
what he was doing with the gun; some said he was walking towards another stopped
truck, some said he was waving the gun. All the witnesses described the man as
wearing glasses and a brown shirt. The witnesses' descriptions of the truck were the
same; a semi tractor-trailer with a burgundy cab and white box-type trailer. They
offered slightly different descriptions of what was written on the trailer, including
"supersaver," "supertrain," "super savers," and "super serve." The callers all
described the location of the suspect as somewhere between mile markers 232 and
237 in the eastbound lane of Interstate 80.

       Jim Schmidt, a driver for the Schneider National Truck Lines, called 911 and
told the dispatcher a black trucker had been on the radio threatening a female trucker
who was also driving through the Des Moines area. According to Schmidt, he and
other truckers in the area came to her defense on their radios and told the abusive
trucker to stop. Schmidt described the suspect as enraged and "crazy." Schmidt told
the dispatcher the suspect threatened Schmidt and others and was driving eastbound
on Interstate 80.

     The other callers who saw the bald black man with the gun did not identify
themselves. Soon after Schmidt's call, one of the initial anonymous callers, a trucker,

                                         -2-
called back a second time and told the dispatchers the suspect was back on the road,
driving eastbound on Interstate 80. This time, the caller was talking to the suspect on
the radio at the same time he was on the phone to the dispatcher, and he relayed the
suspect's violent threats to the dispatcher.

       Officers from three police departments were dispatched to the area and in short
order spotted a truck with a maroon cab pulling a white trailer with "Super Service,
Inc." written on the side. The truck was approximately thirty miles east of the
location reported by the callers. The driver, Anderson, fit the physical description of
the man described by the callers but was wearing a white shirt and no glasses.

       Three officers turned on their lights but Anderson didn't stop. One trooper
drove his cruiser in front of Anderson's truck, but Anderson swerved around him.
The trooper had to speed up and change lanes several times to keep in front of
Anderson's truck. After a chase, the three cruisers forced Anderson up an off-ramp
and to a stop. The officers approached the cab with their guns pointing at Anderson
and ordered him out. After some difficulty with his seatbelt, he exited the cab.
Anderson refused the officers' orders to get on the ground, so the officers forced him
to the ground and handcuffed him.

        After his arrest the officers asked him where the gun was, and Anderson
denied having a gun. The officers searched the cab and found a loaded .38 semi-
automatic pistol under the driver's seat. They also conducted a so-called North
American Standard Level III Inspection and found Anderson in violation of several
safety regulations, including: an incomplete log, driving with a suspended Virginia
license, and alcohol (three bottles of wine) in the cab. Because Anderson had been
convicted in Tennessee of two felonies (a fact he does not contest here) he was
charged with being a felon in possession of a firearm in violation of 18 U.S.C. §
922(g)(1), as well as possessing a firearm with an obliterated serial number in
violation of 18 U.S.C. § 922(k).

                                         -3-
      Anderson filed a motion to suppress the gun and a magistrate judge held a
hearing. The magistrate judge recommended denying the motion and the district
court agreed, adopting the recommendation and denying the motion. Anderson
entered a conditional plea of guilty on the first count, reserving the right to appeal the
suppression ruling. The government dismissed the § 922(k) charge.

                                            II

       Anderson first challenges the district court's denial of his motion to suppress
the gun. The district court's denial of a defendant's motion to suppress is reviewed
de novo, and the underlying factual determinations are reviewed for clear error,
"giving 'due weight' to the inferences of the district court and law enforcement
officials." United States v. Replogle, 301 F.3d 937, 938 (8th Cir. 2002). In
"reviewing the denial of a motion to suppress, we must examine the entire record, not
merely the evidence adduced at the suppression hearing." United States v. Martin,
982 F.2d 1236, 1240-41 n.2 (8th Cir. 1993).

       Anderson argues the officers did not have probable cause to search his truck.
An officer has probable cause when he or she "personally knows or has been reliably
informed of sufficient facts to warrant a belief that a crime has been committed and
that the person to be arrested committed it." United States v. Crossland, 301 F.3d
907, 911 (8th Cir. 2002). "We assess probable cause from the viewpoint of a
reasonably prudent police officer, acting in the circumstances of the particular case.
We remain mindful that probable cause is a practical, factual, and nontechnical
concept, dealing with probabilities." Id.

      Anonymous tips as the bases for searches are treated with some mistrust by the
courts. Anderson likens this case to Florida v. J.L., 529 U.S. 266 (2000), in which a
lone anonymous caller reported that a young black man, who was standing at a bus
stop wearing a plaid shirt, was carrying a concealed weapon. The Supreme Court

                                           -4-
held there was inadequate information in the single anonymous call to support the
search because the call did not show the caller had observed the crime (possession of
a concealed weapon) and the identifying information was too vague.

       We find J.L. materially distinguishable and inapplicable. At least three (and
it appears from the record there were more) callers independently called 911 and
reported a bald black man driving a truck just like Anderson's walking down the
eastbound shoulder of Interstate 80 with a gun in his hand. One identified caller
provided additional information indicating the suspect had violent intentions toward
an unknown female driver. Multiple callers confirmed the time, approximate
location, and specific nature of the crime, and all claimed to have witnessed it
firsthand. Their relatively precise and consistent descriptions of Anderson and his
vehicle were corroborative of one another.

       Anderson points to the inconsistencies between the witnesses' descriptions as
evidence they were untrustworthy. Indeed, there were some inconsistencies; white
shirt versus brown, glasses versus no glasses, etc. The variations were minor,
however, and the crucial information (firsthand observation of a crime and sufficient
description to narrow it down to Anderson) were the same. The inconsistencies are
insufficient to make the callers' reports untrustworthy, or the officers' actions
unreasonable in apprehending and searching Anderson based on those reports. With
multiple witnesses corroborating both Anderson's description and pertinent
information of a crime, we hold the callers provided enough information to be
trustworthy and police were reasonable to rely upon it. United States v. Wheat, 278
F.3d 722, 731-33 (8th Cir. 2001) (affirming search based upon single anonymous tip
where caller reported seeing the crime firsthand and described the perpetrator in
detail.) We therefore conclude the district court did not err in denying Anderson's
motion to suppress. His conviction is affirmed.




                                         -5-
                                          III

      Anderson's sentence was enhanced four levels for possessing a firearm in
connection with another felony offense pursuant to U.S.S.G. § 2K2.1(b)(5).
Anderson argues there is insufficient evidence he committed another felony offense
to support the enhancement. We review the district court's legal conclusion
concerning the application of the sentencing enhancement de novo and its factual
findings for clear error. United States v. Chavarria-Cabrera, 272 F.3d 1049, 1050
(8th Cir. 2001).

      Section 2K2.1(b)(5) of the Guidelines says, in pertinent part, "[i]f the defendant
used or possessed any firearm or ammunition in connection with another felony
offense . . . increase by 4 levels." U.S.S.G. § 2K2.1(b)(5). Application Note 7 to §
2K2.1 defines "felony offense" as "any offense (federal, state, or local) punishable by
imprisonment for a term exceeding one year, whether or not a criminal charge was
brought, or conviction obtained." U.S.S.G. § 2K2.1 app. 7.

       The district court found Anderson violated Iowa Code §§ 708.1 and 708.2.
Section 708.1 of the Iowa Code defines the crime of assault, in relevant part, as when
a person, without justification, "[i]ntentionally points any firearm toward another, or
displays in a threatening manner any dangerous weapon toward another." Iowa Code
§ 708.1(3). Section 708.2 in turn designates an assault to be an "aggravated
misdemeanor" if a dangerous weapon is used or displayed in connection with the
assault. Iowa Code § 708.2(3). An "aggravated misdemeanor" is punishable by up
to two years imprisonment, Iowa Code § 903.1(2), and therefore qualifies as a "felony
offense" for the purposes of the § 2K2.1(b)(5) enhancement.

      The issue we must address, then, is whether there was sufficient evidence
Anderson displayed, "in a threatening manner[,] any dangerous weapon toward
another." The district court found Anderson's conduct met this standard based on

                                          -6-
"testimony that the defendant was walking down the road pointing a gun at traffic;
that he was using a gun in a threatening manner along the highway and other
instances which would show he was in violation of the Iowa statutes." Anderson
argues there was no evidence he actually pointed the firearm at traffic. Even if that
is correct, however, he does not prevail if there is sufficient evidence he displayed the
firearm in a threatening manner. Iowa Code § 708.1(3).

       We conclude there was sufficient evidence to support the conclusion Anderson
displayed his firearm in a threatening manner to people on the highway. Specifically,
the fact and content of the 911 calls made by passing motorists indicates Anderson
displayed the firearm in a threatening manner. That Anderson's display was
threatening is corroborated by the truckers, including Jim Schmidt, who reported
Anderson was making threats over the radio. This was sufficient evidence to find
Anderson committed the aggravated misdemeanor of assault under Iowa law and,
therefore, "another felony offense" pursuant to 2K2.1(b)(5).3

                                           IV

      We hold the district court did not err when it denied Anderson's motion to
suppress the firearm. We further conclude the evidence supports a finding Anderson
used or possessed the firearm in connection with another felony offense. Therefore
we affirm the conviction and sentence imposed by the district court.




      3
       The district court also found the § 2K2.1(b)(5) enhancement was supported
by evidence Anderson violated Iowa Code § 708.6 (intimidation with a dangerous
weapon, a.k.a. terrorism). However, as we find the evidence supports the
enhancement on the basis of Iowa Code §§ 708.1 and 708.2, we need not address this
ground.

                                          -7-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -8-